 

Exhibit 10.6

ATLAS AIR WORLDWIDE HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT, dated as of [●], 2017, between Atlas Air
Worldwide Holdings, Inc. (the “Company”), a Delaware corporation, and [●] (the
“Director”).

WHEREAS, the Director has been granted the following award under the Company’s
2016 Incentive Plan (the “Plan”) on [Date] (the “Date of Grant”).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1.Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference, the Director is hereby
awarded [●] restricted stock units (“Restricted Stock Units”), which constitute
the right to receive, without payment by the Director therefor, [●] shares of
Stock on a deferred basis (the “Unit Award”), and the right to receive, without
payment by the Director therefor, additional shares of Stock on a deferred
basis, equal in value to the dividends, if any, which would have been paid with
respect to the shares of Stock underlying the Unit Award had such shares of
Stock been issued to the Director on the Date of Grant (the “Deferred Dividend
Shares”), in each case subject to the terms and conditions of the Plan and those
herein set forth.  The Unit Award and the Deferred Dividend Shares are
individually and collectively referred to herein as the “Award.” Capitalized
terms used herein and not defined shall have the meanings set forth in the
Plan.  In the event of any conflict between this Agreement and the Plan, the
Plan shall control.

2.Forfeiture Risk.  If the Director ceases to remain a member of the Board of
Directors of the Company for any reason other than death or Disability (as
defined below), any unvested portion of the Award (determined after taking
account of the provisions of Section 3) shall automatically and immediately be
forfeited and terminated.

3.Vesting of Award; Treatment Upon Termination of Service.  Unless otherwise
provided by the Compensation Committee, the Award shall be subject to the
vesting schedule described in this Section 3.

(a)Vesting Generally. Subject to the following provisions of this Section 3 and
the other terms and conditions of this Agreement, the Unit Award shall become
vested on the basis of one Restricted Stock Unit to one share of Stock, and the
Deferred Dividend Shares shall become vested only upon the vesting of the
underlying Restricted Stock Unit and only if a dividend has actually been
declared and paid on the Stock as of the vesting date of the Restricted Stock
Unit.  The Unit Award will vest in its entirety on the first to occur of the
following:  (i) the first anniversary of the Date of Grant; (ii) the day of the
Director’s death; (iii) the day of the Director’s Disability; or (iv) a Change
in Control of the Company (as defined below).  The number of shares of Stock to
be delivered in respect of Deferred Dividend Shares shall be determined based on
the fair market value of the Stock based on the closing price of shares of Stock
on the day such Deferred Dividend Shares shall vest.

1

--------------------------------------------------------------------------------

 

(b)Change in Control. For purposes of this Agreement, “Change in Control of the
Company” means a “change in control event” (as that term is defined at
Section 1.409A‑3(i)(5) of the Treasury Regulations) with respect to the Company,
which generally will include the following events, subject to such additional
rules and requirements as may be set forth in the Treasury Regulations and
related guidance:  (1) a transfer or issuance of stock of the Company, where
stock in the Company remains outstanding after the transaction, and one person,
or more than one person acting as a group (as determined under the Treasury
Regulations), acquires ownership of stock in the Company that, together with
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company (however, if a
person or group is considered to own more than 50% of the total fair market
value or 30% of the total voting power of the stock of the Company, the
acquisition of additional stock by the same person or group will not be
considered a change in control for purposes of this Section 3(b)); (2) the
acquisition by a person or group, during the 12‑month period ending on the date
of the most recent acquisition by such person or group, of ownership of stock
possessing 30% or more of the total voting power of the Company (however, if a
person or group is considered to control the Company within the meaning of this
sentence (i.e., owns stock of the Company possessing 30% or more of the total
voting power of the Company), then the acquisition of additional control will
not be considered a change in control for purposes of this Section 3(b));
(3) the replacement of a majority of members of the Company’s Board of Directors
during any 12‑month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the appointment or election; or (4) the acquisition by a person or group, during
the 12‑month period ending on the date of the most recent acquisition by such
person or group, of assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all the
assets of the Company, as determined under the Treasury Regulations (however, a
transfer of assets to certain related persons, as provided under the Treasury
Regulations, or to an entity that is controlled by the shareholders of the
Company immediately after the transfer, will not be considered a change in
control for purposes of this Section 3(b)).

(c)Disability. For purposes of this Agreement, “Disability” means (i) the
inability of the Director to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, or (ii) by reason of such impairment the
Administrator determines that the Director would be entitled to income
replacement benefits for a period of not less than three months if the Director
were a participant in the Company’s Long Term Disability Plan.

4.Other Terms and Conditions. It is understood and agreed that the Award of
Restricted Stock Units evidenced hereby is subject to the following terms and
conditions:

(a)Settlement. As soon as practicable after vesting of the Unit Award, but in no
event later than March 15 of the year following such vesting, the Company shall
deliver to the Director, or shall credit to the Director’s account
uncertificated shares evidencing, shares of Stock equal to the number of
Restricted Stock Units and Deferred Dividend Shares previously
vested.  Notwithstanding the immediately preceding sentence, the Compensation
Committee may, but is not required to, prescribe rules pursuant to which the
Director may elect to defer

2

--------------------------------------------------------------------------------

 

settlement of the Award. Any such deferral election must be made in compliance
with such rules and procedures as the Compensation Committee deems advisable.

(b)Rights of a Stockholder. The Director shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Restricted Stock Unit or Deferred
Dividend Shares.  Once the Restricted Stock Unit and Deferred Dividend Shares
vest and the shares of Stock have been delivered, but not until such time and
only with respect to the shares of Stock so delivered, the Director shall have
the rights of a stockholder, including, but not limited to, the right to vote
and to receive dividends, but only with respect to the shares of Stock
delivered.

5.Expenses of Issuance of Shares. The issuance of stock certificates hereunder
shall be without charge to the Director.  The Company shall pay, and indemnify
the Director from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the issuance of shares.

6.Certain Tax Matters. The Director expressly acknowledges that:

(a)the Award shall be construed in a manner that complies with the requirements
of, or an exemption from, Section 409A of the Code, including, but not limited
to, the short-term deferral exception as set forth in Treas.
Reg. 1.409A‑1(b)(4); and

(b)notwithstanding the immediately preceding provision, neither the Company, nor
any Affiliate, nor the Compensation Committee nor any person acting on behalf of
any of them, shall be liable to the Director by any reason of any acceleration
of income, or any tax or additional tax, asserted by reason of any failure of
the Award or any portion thereof to satisfy the requirements for exemption from,
or compliance with, Section 409A or by reason of Section 4999 of the Code.

7.References. References herein to rights and obligations of the Director shall
apply, where appropriate, to the Director’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

8.Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

Attention:  General Counsel

3

--------------------------------------------------------------------------------

 

If to the Director:

At the Director’s most recent address shown on the Company’s corporate records,
or at any other address which the Director may specify in a notice delivered to
the Company in the manner set forth herein.

9.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of New York, without giving effect to principles of
conflict of laws of any jurisdiction which would cause the application of law,
other than the State of New York, to be applied.

10.Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Unit
Agreement as of the date first above written.

 

ATLAS AIR WORLDWIDE HOLDINGS, INC.

 

 

 

By:

 

 

 

 

Adam R. Kokas

 

 

Executive Vice President, General Counsel, Secretary and Chief Human Resources
Officer

 

 

 

 

 

 

 

 

[●]

 

5